Citation Nr: 0815559	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for surgical scar of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 decision by a Department of 
Veterans Affairs Regional Office (RO) in Los Angeles, 
California.

The Board previously remanded the matter for additional 
development.  All development has been completed and it is 
properly before the Board for consideration.


FINDING OF FACT

The veteran's service connected scar is tender.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a surgical scar on the right lower extremity, to 10 percent, 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7801 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under DC 7804, superficial scars that are painful on 
examination, a 10 percent rating is the highest available 
evaluation under the previous and amended criteria.  A 
superficial scar is one not associated with underlying soft 
tissue damage.

At a VA examination in November 2003, the examiner indicated 
that the veteran had noticeable, well-healed, pale-appearing, 
linear scars, measuring between 1 cm. and 2 cm. on the right 
thigh and right calf.  The examiner noted that the scars were 
without tenderness, disfigurement, ulcerations, adherence, 
instability, tissue loss, keloid hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.

In the veteran's substantive appeal, his VA Form 9, dated 
October 2004, he indicated that his symptoms were worse and 
that the scars on his right leg were becoming tender.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As the criteria under DC 7804 indicates 
that a compensable evaluation needs only the finding of a 
pain, the veteran's assertion of tender scars can constitute 
competent medical evidence that his service-connected 
disability warrants an increased evaluation.

Given the veteran's written statement in the file, the Board 
finds that the evidence for and against this claim is in 
equipoise; therefore, giving the benefit of the doubt to the 
veteran, the veteran shall be granted a compensable rating 
for his scar on the right lower extremity.  Accordingly, the 
veteran's disability rating for a scar on the right lower 
extremity shall be 10 percent, as the scar is superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest evaluation under 7804.

The Board finds no basis for a higher evaluation than 10 
percent.  The post-service medical records do not indicate 
limitation of motion for any joint that would provide a basis 
for a higher evaluation under any other Diagnostic Code.  The 
post-service medical records are found to provide evidence 
against a claim for an evaluation beyond 10 percent. 

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the veteran's disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The post-service medical record, as a whole, does not support 
the application of other diagnostic codes and provides 
evidence against a finding for a higher evaluation.  Without 
taking into consideration the veteran's complaints, the 10 
percent evaluation could not be found. 
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, for example, competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The essential fairness of the adjudication has not been 
affected by the defective notice as to assignment of 
disability ratings with regard to the veteran's claim for a 
higher evaluation for the scar.  Over the course of 
administratively processing his claim and appeal, the veteran 
has received notice from which a reasonable person would 
understand what was required to substantiate his claim and 
has demonstrated actual knowledge of that information which 
proper VCAA notice would have provided.  While all VCAA 
notice defects are presumed prejudicial, that presumption is 
rebuttable.  Once rebutted, such defects do not require 
corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Further guidance by the Court is found in Vazquez-Flores v. 
Peake., 22 Vet. App. 37 (2008).  The critical question when 
VCAA notice is found to be deficient is whether the 
adjudication was rendered unfair as a result of the defect in 
notice; essentially another way of asking whether the defect 
in notice has resulted in prejudice to the veteran.  Id.  
This is to be answered not by a mechanical application of 
bright line rules without regard to common sense, but rather 
by taking into account the administrative process that has 
occurred in the individual case.  Id.  

If the essential fairness of the adjudication would not be 
affected, the Board may proceed to adjudicate his appeal.  In 
cases where additional development would not result in any 
benefit to the claimant there is no reason to inject 
additional delay in the process and waste resources by 
remanding the matter.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted evidence from 
private medical providers and was afforded a VA medical 
examination in November 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable evaluation for surgical scars of the right 
lower extremity is granted at 10 percent.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


